EXHIBIT 10.18 AMENDED AND RESTATED SEVERANCE BENEFITS AGREEMENT THIS AMENDED AND RESTATED SEVERANCE BENEFITS AGREEMENT (“Agreement”) is entered into as of the 17th day of December, 2008 by and between SunDance Rehabilitation Corporation (“Employer” or “SunDance”) and Sue Gwyn (“Employee”) with reference to the following facts: A.Employee provides services to Employer as its President; and B.Employer and Employee are parties to that certain Severance Benefit Agreement dated as of November , 2007 (the “Existing Agreement”); and C.Employer and Employee wish to amend and restate the Existing Agreement upon the terms set forth in this Agreement to comply with Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), effective as of the date hereof. NOW THEREFORE, in consideration of the foregoing premises and for other good and valuable consideration, Employer and Employee agree as follows: I.
